| UNITED STATES DISTRICT COURT FOR THE Sten é 02g 0.
-—- — WESTERN DISTRICT OF NORTH-CAROLINA

 

 

 

 

ASHEVILLE DIVISION ERN Diss

) DOCKET NO. 1:19CRGZ
UNITED STATES OF AMERICA )

) BILL OF INDICTMENT

v. )
i) Violation: .

JOSEPH CECIL VANDEVERE ) 18 U.S.C. § 875(e)
a/k/a “DaDUTCHMANS” ) oe
a/k/a “Da Dutchman” )
a/k/a “Bob Smith” )

)

_. THE GRAND JURY CHARGES:
COUNT ONE

On. or about March 13, 2018, in Buncombe County, within the Western
District of North Carolina and elsewhere, the defendant,
JOSEPH CECIL VANDEVERE,

alk/a/ “DaDUTCHMANS”

 

alkal “Da Dutchman”

a/k/a “Bob Smith” kK

knowingly and willfully did transmit in interstate commerce, a communication, js
that is a Twitter Tweet, and that communication contained a threat to injure Q.R.,

in that it contained a picture of a lynching and stated “HI PEDOPHILE PROPHET

MUHAMMAD CUBE WORSHIPPING INBRED MUSLIM SCUM LETS MEET

 
SO YOU CAN RUN THAT COWARD MOUTH TO MY FACE .,
PLEASE... VIEW YOUR. DESTINY.” = eo

All in violation of Title 18, United States Code, Section 875(c).

 

A TRUE BILL:

GRAND JURY FOREPERSON

 

R,. ANDREW MURRAY
UNITED STATES ATTORNEY

AVID A. THORNELOE .
ASSISTANT UNITED STATES ATTORNEY

 

 
